2009 ND 91
In the Matter of the Judicial Vacancy in District Judgeship No. 3, with Chambers in Dickinson, North Dakota, Southwest Judicial District
No. 20090144
Supreme Court of North Dakota.
Filed June 16, 2009
Per curiam.
[¶ 1] On May 8, 2009, Governor John Hoeven officially notified the Supreme Court that the Honorable Allan L. Schmalenberger, Judge of the District Court, with chambers in Dickinson, Southwest Judicial District, is resigning effective July 31, 2009. Judge Schmalenberger's resignation and impending retirement will create a vacancy under Section 27-05-02.1, N.D.C.C.
[¶ 2] Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration. This Court may, consistent with that determination, order the vacancy filled or order the vacant office transferred to a judicial district in which an additional judge is necessary, to be filled in that district.
[¶ 3] Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with the attorneys and judges of the Southwest Judicial District was posted May 13, 2009, on the website of the Supreme Court. Notice was also electronically provided to all presiding judges of the state. Written comments on the vacancy were permitted through June 15, 2009. For purposes of the consultation provided for under Section 27-05-02.1, N.D.C.C., this procedure is sufficient for determining the disposition of this vacancy.
[¶ 4] A Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4, was filed May 14, 2009, by the Southwest Judicial District.
[¶ 5] Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-wide weighted caseload data. The Court also considered the addition of two judgeships in other districts, which are to be filled within 30 days after January 1, 2010.
[¶ 6] This Court determines this office is necessary for effective judicial administration in its present location.
[¶ 7] IT IS HEREBY ORDERED, that Judgeship No. 3 at Dickinson in the Southwest Judicial District be filled in the manner provided in N.D.C.C. Chapter 27-25.
[¶ 8] Gerald W. VandeWalle, C.J.
Dale V. Sandstrom
Mary Muehlen Maring
Carol Ronning Kapsner
Daniel J. Crothers